Title: To John Adams from the Comte de Sarsfield, 23 April 1789
From: Sarsfield, Guy Claude, Comte de
To: Adams, John


          
            My dear friend
            Paris le 23 avril 1789
          
          Lorsque nous nous Sommes quittés, Jeme Suis dit qu’il ne falloit pas penser a vous Ecrire parce que, quand on parle tout Seul, c’est le diable qui repond. Je ne Sai Sil Soccupera de cette lettre cy, J’en veux bien courir les risques, J’attens de vous moins de reponse que Jamaiz; mais Je ne puis me refuser la Satisfaction de vous parler de votre nouvelle dignite dont la nouvelle m’a fait un plaisir Extreme. Vous avez recu, My dear friend, Une marque eclatante de l’estime que tout un grand continent a pour vous; ce n’est pas une bagatelle de Ville ou de Province. Je crois Savoir tres bien qu’il ne pouvoit pas mieux faire, mais il y a de la presomption a le dire. Je me tais donc, En vous repetant que personne dans l’univers n’a pris plus de part que moy a cet Evenement.
          Je vous prie de le dire a Madame Adams etc de lassurer de mon respect. Voicy une lettre pour Monsieur Smith,1 Je Suis bien aise de profiter de cette occasion cy pour me rappeller dans lhonneur de Son Souvenir Et celui de madame votre fille. J’ignore Son adresse.
          M Et Me de la Vauguyon me chargent de vous dire mille choses de leur part Ils Sont dans ce moment icy tous les deux Et vont marier leur fils, fort bien.2
          M Jefferson vous dira que nous Sommes icy Sens dessus dessous, nous y Serons Encore bien plus quand Il nous reviendra3
          Adieu my dear friend. Vous me trouverez peut Etre bien familier quand Je devrois ne vous parler que Par Excellence mais ce Stile ne Saccorde pas avec lamitie Sincere Et lattachement qu’aura pour vous toute Sa vie
          
            Sarsfield
          
         
          TRANSLATION
          
            My dear friend
            Paris, 23 April 1789
          
          After we said goodbye, I told myself it was best not to write to you because when one speaks alone, it is the devil who replies. I do not know if he will busy himself with this letter; I will happily take my chances. I expect a reply from you less than ever, but I cannot refuse myself the satisfaction of speaking to you about your new office, the news of which greatly pleased me. You have received, my dear friend, a glorious token of the

esteem in which an entire continent holds you; not some triviality of a city or province. I have faith that it could do no better, but there is some presumption in saying it. I will be silent, then, repeating all the while that no one in the universe has taken a greater part than me in this event.
          I ask you to relay this to Mrs. Adams, and to assure her of my respect. Here is a letter for Mr. Smith. I am quite happy to take advantage of this occasion to recall the memory I have of him and madam, your daughter. I do not know his address.
          Mr. and Mrs. de La Vauguyon insist that I tell you a thousand things from their end. They are both here now and will marry off their son very advantageously. 
          Mr. Jefferson will tell you that we are all topsy-turvy here. We shall be all the more when he returns to us.
          Adieu my dear friend. Perhaps you will find me quite familiar when I ought only to speak to you as Excellency, but that style does not go well with the sincere friendship and devotion to you that yours truly will have all his life
          
            Sarsfield
          
        